ALLOWANCE
Claims 1-8 and 21-32 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Parker (Reg. #73,575) on May 31, 2022 and confirmed via email on June 4, 2022.

The application has been amended as follows: 

Please AMEND claim 1 to:
1.	A system comprising:
at least one processor; and
at least one non-transitory computer readable-storage medium storing instructions thereon that, when executed by the at least one processor, cause the system to:
monitor, via a touch device, a velocity of a touch input within a graphical user interface;
render pixels corresponding to the touch input within the graphical user interface based on the velocity of the touch input;
determine that the velocity of the touch input is below a predetermined threshold; and
dynamically modify, in response to determining that the velocity of the touch input is below the predetermined threshold and based on the velocity of the touch input, rendering of the pixels corresponding to the touch input within the graphical user interface to move at  a rendering velocity less than the velocity of the touch input by:
generating a rendering gap between a location of the touch input on the touch device and a location of the pixels within the graphical user interface; and
dynamically updating the rendering gap according to changes in the velocity of the touch input.

Please AMEND claim 2 to:
2.	The system of claim 1, further comprising instructions that, when executed by the at least one processor, further cause the system to:
detect that the velocity of the touch input has returned above the predetermined threshold; and
in response to detecting that the velocity of the touch input has returned above the predetermined threshold, incrementally return the rendering of the pixels corresponding to the touch input within the graphical user interface to a default state.

Please AMEND claim 3 to:
3.	The system of claim 2, wherein the instructions, when executed by the at least one processor, cause the system to incrementally return the rendering of the pixels corresponding to the touch input within the graphical user interface to the default state by:
incrementally increasing the rendering velocity until reaching the velocity of the touch input; and
reducing the rendering gap with the increasing of the rendering velocity until the location of the touch input on the touch device and the location of the pixels within the graphical user interface realign.

Please AMEND claim 4 to:
4.	The system of claim 1, wherein the instructions, when executed by the at least one processor, cause the system to dynamically modify the rendering of the pixels corresponding to the touch input  within the graphical user interface to move at the rendering velocity less than the velocity of the touch input by scaling the rendering velocity to a proportion of the velocity of the touch input.

Please AMEND claim 5 to:
5.	The system of claim 4, further comprising instructions that, when executed by the at least one processor, cause the system to maintain the rendering velocity above a minimum velocity of movement.

Please AMEND claim 6 to:
6.	The system of claim 5, further comprising instructions that, when executed by the at least one processor, cause the system to implement the minimum velocity of movement for the rendering velocity in response to detecting a decrease in the velocity of the touch input below a minimum threshold.

Please AMEND claim 7 to:
7.	The system of claim 1, wherein the rendering velocity comprises a velocity of movement of a selectable user interface element.

Please AMEND claim 8 to:
8.	The system of claim 1, wherein rendering the pixels corresponding to the touch input  within the graphical user interface comprises rendering movement of the  pixels across the graphical user interface.

Please AMEND claim 21 to:
21.	A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:
monitor, via a touch device, a velocity of a touch input within a graphical user interface;
render pixels corresponding to the touch input within the graphical user interface based on the velocity of the touch input;
determine that the velocity of the touch input is below a predetermined threshold; and
dynamically modify, in response to determining that the velocity of the touch input is below the predetermined threshold and based on the velocity of the touch input, rendering of the pixels corresponding to the touch input within the graphical user interface to move at  a rendering velocity less than the velocity of the touch input by:
generating a rendering gap between a location of the touch input on the touch device and a location of the pixels within the graphical user interface; and
dynamically updating the rendering gap according to changes in the velocity of the touch input.

Please AMEND claim 22 to:
22.	The non-transitory computer-readable medium of claim 21, further comprising instructions that, when executed by the at least one processor, further cause the computing device to:
detect that the velocity of the touch input has returned above the predetermined threshold; and
in response to detecting that the velocity of the touch input has returned above the predetermined threshold, incrementally return the rendering of the pixels corresponding to the touch input within the graphical user interface to a default state.
Please AMEND claim 23 to:
23.	The non-transitory computer-readable medium of claim 22, further comprising instructions that, when executed by the at least one processor, cause the computing device to incrementally return the rendering of the pixels corresponding to the touch input within the graphical user interface to the default state by:
incrementally increasing the rendering velocity until reaching the velocity of the touch input; and
reducing the rendering gap with the increasing of the rendering velocity until the location of the touch input on the touch device and the location of the pixels within the graphical user interface realign.

Please AMEND claim 24 to:
24.	The non-transitory computer-readable medium of claim 21, further comprising instructions that, when executed by the at least one processor, further cause the computing device to dynamically modify the rendering of the pixels corresponding to the touch input  within the graphical user interface to move at the rendering velocity less than the velocity of the touch input by scaling the rendering velocity to a proportion of the velocity of touch input.



Please AMEND claim 25 to:
25.	The non-transitory computer-readable medium of claim 21, further comprising instructions that, when executed by the at least one processor, further cause the computing device to:
	detect that the velocity of the touch input decreases below a minimum threshold; and
in response to detecting that the velocity of the touch input decreases below the minimum threshold, maintain the rendering velocity above a minimum velocity of movement.

Please AMEND claim 26 to:
26.	The non-transitory computer-readable medium of claim 21, wherein the rendering velocity comprises a velocity of movement of a selectable user interface element.

Please AMEND claim 27 to:
27.	The non-transitory computer-readable medium of claim 21, wherein rendering the pixels corresponding to the touch input  within the graphical user interface comprises rendering movement of the  pixels across the graphical user interface.

Please AMEND claim 28 to:
28.	A method comprising:
monitoring, via a touch device, a velocity of a touch input within a graphical user interface;
rendering pixels corresponding to the touch input within the graphical user interface based on the velocity of the touch input;
determining that the velocity of the touch input is below a predetermined threshold; and
dynamically modifying, in response to  determining that the velocity of the touch input is below the predetermined threshold and based on the velocity of the touch input, rendering of the pixels corresponding to the touch input within the graphical user interface to move at  a rendering velocity less than the velocity of the touch input by:
generating a rendering gap between a location of the touch input on the touch device and a location of the pixels within the graphical user interface; and
dynamically updating the rendering gap according to changes in the velocity of the touch input.

Please AMEND claim 29 to:
29.	The method of claim 28, further comprising:
	detecting that the velocity of the touch input has returned above the predetermined threshold; and
in response to detecting that the velocity of the touch input has returned above the predetermined threshold, incrementally returning the rendering of the pixels corresponding to the touch input within the graphical user interface to a default state.

Please AMEND claim 30 to:
30.	The method of claim 29, further comprising incrementally returning the rendering of the pixels corresponding to the touch input within the graphical user interface to the default state by:
incrementally increasing the rendering velocity until reaching the velocity of the touch input; and
reducing the rendering gap with the increasing of the rendering velocity until the location of the touch input on the touch device and the location of the pixels within the graphical user interface realign.

Please AMEND claim 31 to:
31.	The method of claim 28, further comprising:
dynamically modifying the rendering of the pixels corresponding to the touch input  within the graphical user interface to move at the rendering velocity less than the velocity of the touch input by scaling the rendering velocity to a proportion of the velocity of the touch input;
detecting that the velocity of the touch input decreases below a minimum threshold; and
in response to detecting that the velocity of the touch input decreases below the minimum threshold, maintaining the rendering velocity above a minimum velocity of movement.

Please AMEND claim 32 to:
32.	The method of claim 28, wherein the rendering velocity comprises a velocity of movement of a selectable user interface element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 21, and 28, the prior art of record broadly discloses velocity adjustments for virtual handwriting inputs. This includes monitoring strokes/inputs for changes in velocity and slowly filtering cursor speeds as the user drops below a velocity threshold (as well as increases the speed when above the threshold). However, the prior art of record does not explicitly teach that the touch input is constantly rendered with variations in the rendering of that input based on the velocity. The claimed rendering gap, in combination with the explicit rendering of the pixels associated with the touch input, is not disclosed by the prior art of record. Moreover, the rendering gap is presented based on the velocity falling below a particular threshold. Therefore, while the touch input is still occurring, but at a slower speed, this rendering gap (or delay in rendering of the pixels) is not taught by the prior art. It is for at least these reasons that the claims, in the specific combination and order recited herein, define patentability over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2145